EXHIBIT 10.1

[CONFORMED COPY]

SEVERANCE COMPENSATION AGREEMENT

This SEVERANCE COMPENSATION AGREEMENT, dated as of September 30, 1997 (the
“Agreement”), is made by and between FOOTHILL INDEPENDENT BANCORP, a California
corporation (the “Company”) and GEORGE E. LANGLEY (the “Executive”), with
reference to the following facts and circumstances:

R E C I T A L S:

A. The Company’s Board of Directors has determined that it is appropriate and in
the Company’s best interests to reinforce and encourage the continued attention
and dedication of key members of the Company’s management, including the
Executive, to their assigned duties without distraction in potentially
disturbing circumstances arising from the possibility of a change in control of
the Company or its wholly-owned subsidiary, Foothill Independent Bank (the
“Bank”) and thereby also provide the Company and the Bank with greater assurance
that it will be able to retain the key members of management, including
Executive, in the employ of the Company in the event of any threatened or actual
Change of Control; and

B. This Agreement sets forth the severance compensation which the Company agrees
it will pay to the Executive if the Executive’s employment with the Company
terminates under one of the circumstances described herein following a Change in
Control of the Company (as defined in Section 2).

NOW, THEREFORE, it is agreed as follows:

1. Term. The term of this Agreement shall commence on the date hereof and,
subject to earlier termination pursuant to Section 3(b), 3(c) or 3(d) hereof,
shall end three (3) years following the date on which notice of non-renewal or
termination of this Agreement is given by either the Company or Executive to the
other. Thus, this Agreement shall be renewable automatically on a daily basis so
that the outstanding term is always three (3) years following any effective
notice of non-renewal or of termination given by the Company or Executive, other
than in the event of a termination pursuant to Section 3(b) (Death or
Disability), Section 3(c) (Retirement) or Section 3(d) (Cause) hereof.

2. Change in Control. Except as otherwise provided in Section 14 below, no
compensation shall be payable under this Agreement unless and until (i) there
has been a Change in Control of the Company (as hereinafter defined) while the
Executive is still an employee of the Company or any Employer Subsidiary (as
hereinafter defined) and (ii) the Executive’s employment by the Company and any
Employer Subsidiary terminates under any of the circumstances or for any of the
reasons set forth in Section 3(a) or Section 3(e) hereof. For purposes of this
Agreement, a “Change in Control” of the Company shall be deemed to have occurred
if :

(a) There shall be consummated any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which the Company is the surviving corporation but the shares of the Company’s
Common Stock are converted into cash, securities or other property, other than a
merger of the Company in which the persons or entities that own the Company’s
Common Stock immediately prior to the merger will have, immediately after the
merger, substantially the same proportionate ownership of the capital stock
representing at least 65% of the Voting Power (as hereinafter defined) in
(i) the surviving corporation in the merger (whether that is the Company or
another party to the merger), or (ii) any corporation that, immediately
following consummation of the merger, will own more than 50% of the capital
stock of the surviving corporation in such merger (the “New Parent
Corporation”); or

(b) Any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Company to another corporation or other entity (an “Acquiring Entity”), unless
the holders of the Company’s Common Stock immediately prior to such transaction
will have, immediately after consummation of such transaction, substantially the
same proportionate ownership of shares of capital stock representing at least
65% of the Voting Power of the Acquiring Entity; or

 

1



--------------------------------------------------------------------------------

(c) There shall be consummated any consolidation or merger of any corporation
which is a commercial banking corporation and at least a majority of the voting
stock of which is owned by the Company (a “Bank Subsidiary”) with another
corporation, unless immediately after such consolidation or merger the persons
or entities that were the holders of the Company’s Common Stock immediately
prior thereto have substantially the same proportionate ownership of the capital
stock that represents at least 65% of the Voting Power of (i) the surviving
corporation in such consolidation or merger (whether or not that is the Bank
Subsidiary) or, (ii) of the New Parent Corporation (as defined above), if any,
of the surviving corporation in such merger or consolidation; or

(d) Any (i) sale or other transfer of at least a majority of the outstanding
voting securities, or (ii) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets, of any Bank Subsidiary of the Company other than to a corporation
in which the holders of the Company’s Common Stock immediately prior to such
transaction have substantially the same proportionate ownership of capital stock
of such other corporation representing at least 65% of the Voting Power in such
corporation; or

(e) The shareholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company or any Bank Subsidiary; or

(f) Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of fifteen percent (15%) or more of the Company’s outstanding shares of Common
Stock; or

(g) During any period of two consecutive years during the term of this
Agreement, individuals who at the beginning of the two year period constituted
the entire Board of Directors do not for any reason constitute a majority
thereof unless the election, or the nomination for election by the Company’s
shareholders, of each new director was approved by a vote of at least two-thirds
of the directors then still in office who were directors at the beginning of the
period.

For purposes of this Section 2, the term “Voting Power” means, with respect to
the Company or any other corporation (including any surviving corporation and
any New Parent Corporation), the voting power of all securities of the Company
or such other corporation (as the case may be) generally entitled to vote for
the election of directors thereof.

3. Termination Following Change in Control.

(a) If a Change in Control of the Company shall have occurred while the
Executive is still an employee of the Company, or of any Employer Subsidiary
that employs the Executive, the Executive shall be entitled to the compensation
provided in Section 4 of this Agreement upon the subsequent termination of the
Executive’s employment with the Company or with such Employer Subsidiary (i) by
the Executive for Good Reason (as defined in Section 3(e) below), or (ii) by the
Company or Employer Subsidiary, unless such termination is the result of the
Executive’s death, Disability (as defined in Section (3)(b) below) or Retirement
(as defined in Section 3(c) below), a termination of Executive for Cause (as
defined in Section 3(d) below), or the Executive’s decision to terminate
employment other than for Good Reason (as defined in Section 3(e) below).

(b) Death or Disability. If, as a result of the Executive’s incapacity due to
physical or mental illness, the Executive is absent from his duties with the
Company or an Employer Subsidiary on a full-time basis for six (6) consecutive
months or an aggregate of nine (9) months in any 12-month period, the Company
may elect to terminate this Agreement for “Disability” by written notice to
Executive; provided, however, that any such termination shall be effective only
at the end of thirty (30) days following the delivery of such notice and only if
Executive fails to return to the full-time performance of such Executive’s
duties by the end of such 30-day notice period. This Agreement also shall
terminate immediately in the event of the death of the Executive occurring at
any time during the term hereof. In the event of a termination of this Agreement
due to the Disability or the death of Executive, then, notwithstanding anything
to the contrary contained elsewhere herein, the Company shall have no liability
to Executive, or Executive’s estate, heirs, successors, representatives or
assigns, by reason of such termination or by reason of any Change in Control of
the Company occurring subsequent to such termination of this Agreement due to
such Disability or the death of Executive, but the Company shall be liable to
Executive for amounts, if any, that he became entitled to receive pursuant to
Section 3(e) hereof in connection with a Change of Control that occurred prior
to such Disability or Death of Executive, but had not been paid as of the date
thereof.

 

2



--------------------------------------------------------------------------------

(c) Retirement. This Agreement shall terminate automatically on Retirement (as
hereinafter defined) of Executive, without liability to the Company by reason of
such termination of this Agreement or by reason of any subsequent Change in
Control of the Company. The term “Retirement” as used in this Agreement shall
mean termination by the Company or the Executive of the Executive’s employment
based on the Executive’s having reached age 65 or such other age as shall have
been fixed in any arrangement established with the Executive’s consent with
respect to the Executive.

(d) Cause. The Company may terminate this Agreement, without liability to the
Executive by reason of such termination of this Agreement or by reason of any
prior or subsequent Change in Control of the Company, if the Executive’s
employment with the Company or an Employer Subsidiary is terminated for Cause.
For purposes solely of determining whether the Company may terminate this
Agreement pursuant to this Section 3(d) without liability to the Executive, the
Executive shall be deemed to have been terminated for “Cause” only if Executive
had engaged in fraud, misappropriation or embezzlement, or any action that has
resulted in suspension by any agency of the Federal Government of the Executive
from association, as a management employee, with any banking corporation any
material portion of the deposits of which are insured by an agency or
instrumentality of the Federal Government, such as the Federal Deposit Insurance
Corporation (the “FDIC”). Notwithstanding the foregoing, the Executive shall not
be deemed, for purposes of this Agreement, to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than two-thirds of
the entire membership of the Company’s Board of Directors at a meeting of the
Board called and held for that purpose (after reasonable notice to the Executive
and an opportunity for the Executive, together with the Executive’s counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
the Executive was guilty of conduct set forth in the second sentence of this
Section 3(d) and specifying the particulars thereof in detail.

(e) Good Reason. The Executive may terminate the Executive’s employment for Good
Reason at any time during the term of this Agreement. For purposes of this
Agreement “Good Reason” shall mean any of the following (without the Executive’s
express written consent) that occurs either as a result of, or after the
occurrence of, any Change in Control:

(i) The Company or the Employer Subsidiary has materially changed the
Executive’s position, duties, responsibilities, status, or offices as in effect
immediately prior to a Change in Control of the Company, which, for purposes
hereof, shall include, without limitation, any change in his reporting
responsibilities (such as, but not limited to, a requirement that the Executive
report to an officer or another executive of the Company or the Employer
Subsidiary other than, or in addition to, the Board of Directors of the Company
or any officer or executive to whom the Executive was required to report prior
to such Change in Control) or has removed the Executive from or failed to
reelect the Executive to any of such positions, except in connection with the
termination of his employment for Disability, Retirement or Cause or as a result
of the Executive’s death;

(ii) A reduction by the Company or the Employer Subsidiary in the Executive’s
base salary from the base salary that is in effect on the date hereof or, if
such base salary is increased subsequent to the date hereof, from such increased
base salary, or the failure of the Company or the Employer Subsidiary (as the
case may be) to increase (within 12 months of the Executive’s last increase in
base salary) the Executive’s base salary after a Change in Control of the
Company in an amount which at least equals, on a percentage basis, the average
percentage increase in base salary for all officers of the Company or the
Employer Subsidiary that employs the Executive effected in the preceding twelve
(12) months;

(iii) Any failure by the Company or any Employer Subsidiary (as the case may be)
to continue in effect any benefit plan or arrangement (including, without
limitation, any life insurance, accident, disability and health insurance plans,
401(k) and bonus plans, stock options, and all other similar plans) which are
from time to time made generally available to senior executives of the Company
(or of such Employer Subsidiary) and in which the Executive is participating at
the time of a Change in Control of the Company, unless replaced by any other
plan providing the Executive with substantially similar benefits (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Company
which would adversely affect the Executive’s participation in or materially
reduce the Executive’s benefits under any such Benefit Plan or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
a Change in Control of the Company;

(iv) Any failure by the Company or any Employer Subsidiary to continue in effect
any incentive plan or arrangement (including, without limitation, the Benefit
Plans enumerated in subparagraph (iii) above and any similar incentive
compensation benefits) in which the Executive is participating

 

3



--------------------------------------------------------------------------------

at the time of a Change in Control of the Company, unless replaced by any other
plans or arrangements providing Executive with substantially similar benefits
(hereinafter referred to as “Incentive Plans”), or the taking of any action by
the Company or any Employer Subsidiary which would adversely affect the
Executive’s participation in any such Incentive Plan or reduce the Executive’s
potential benefits under any such Incentive Plan, expressed as a percentage of
his base salary, by more than ten (10) percentage points in any fiscal year as
compared to the immediately preceding fiscal year;

(v) Any failure by the Company or any Employer Subsidiary to continue in effect
any plan or arrangement to receive securities of the Company (including, without
limitation, any Company stock option or stock purchase plan and any other plan
or arrangement to receive and exercise stock options, stock appreciation rights,
restricted stock or grants thereof) in which the Executive is participating at
the time of a Change in Control of the Company, unless there are substituted
therefor plans or arrangements providing him with substantially similar benefits
(hereinafter referred to as “Securities Plans”), or the taking of any action by
the Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such Securities Plan;

(vi) A relocation of the principal executive offices of the Company or the
Employer Subsidiary that employs the Executive to a location outside of Los
Angeles County, California, or the Executive’s relocation to any place other
than the location at which the Executive performed the Executive’s duties prior
to a Change in Control of the Company, except for required travel by the
Executive on the Company’s or the Employer Subsidiary’s business to an extent
substantially consistent with the Executive’s business travel obligations during
the twelve (12) months immediately preceding a Change of Control of the Company;

(vii) Any reduction in the number of vacation days that will accrue ratably each
year during Executive’s employment from the vacation accrual to which Executive
was entitled at the time of a Change of Control of the Company;

(viii) Any material breach by the Company of any provision of this Agreement or
any material breach by the Company or any Employer Subsidiary that is the
Executive’s employer (as the case may be) of any employment agreement under
which Executive may be employed by the Company or such Employer Subsidiary (an
“Executive Employment Agreement”);

(ix) Any failure by the Company or the Employer Subsidiary (as the case may be)
to obtain the assumption of this Agreement and any Executive Employment
Agreement by any successor or assignee of the Company or of the Employer
Subsidiary in any instance in which the Company or the Employer Subsidiary, as
the case may be, is not the surviving corporation in a Change of Control
transaction; or

(x) Any purported termination of the Executive’s employment which is not
effectuated pursuant to a Notice of Termination satisfying the requirements of
Section 3(f) of this Agreement, and for purposes of this Agreement, no such
purported termination shall be effective.

(f) Notice of Termination. Any termination of this Agreement pursuant to
Section 3(b), 3(c) or 3(d) shall be communicated to the Executive by the Company
by a Notice of Termination. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate those specific
termination provisions in this Agreement relied upon and which set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of this Agreement under the provisions so indicated. For purposes of
this Agreement, no such purported termination of this Agreement shall be
effective without such Notice of Termination.

(g) Date of Termination. “Date of Termination” shall mean (i) if this Agreement
is terminated by the Company or any Successor Corporation for Disability, thirty
(30) days after Notice of Termination is given to the Executive (provided that
the Executive shall not have returned to the performance of the Executive’s
duties on a full-time basis during such 30-day period) or (ii) if the
Executive’s employment is terminated by the Company, any Employer Subsidiary or
any Successor Corporation (as the case may be) for any other reason, the date on
which a Notice of Termination is given; provided that if, within thirty
(30) days after any Notice of Termination is given to the Executive by the
Company, the Executive notifies the Company that a dispute exists concerning the
termination, the Date of Termination shall be the date the dispute is finally
resolved, whether by mutual agreement by the parties or on entry of a final
judgment enforcing the order or decree of the arbitrator issued in the
arbitration proceeding brought pursuant to Section 12 hereof to have such
dispute resolved as provided therein.

 

4



--------------------------------------------------------------------------------

4. Severance Compensation upon Termination of Employment. Subject to
Section 4(e) below, if, following a Change in Control, the Company shall
terminate the Executive’s employment other than pursuant to Section 3(b) (Death
or Disability), 3(c) (Retirement) or 3(d) (Cause), or if the Executive shall
terminate his employment for Good Reason, then:

(a) The Company shall pay to the Executive, on the fifth (5th) day following the
Date of Termination, as severance compensation, a lump sum cash payment in an
amount equal three (3) times the sum of (i) the Executive’s highest annual base
salary in effect during the 12-month period immediately preceding the Date of
Termination, and (ii) the Executive’s incentive compensation bonus that would
otherwise be payable to Executive under the Company’s bonus or incentive
compensation plan then in effect for the year in which the Date of Termination
occurred assuming one hundred percent (100%) satisfaction of all performance
goals established under such plan for the Executive and the Company and
Executive’s Employer Subsidiary. All payments hereunder shall be made net of
withholdings required by applicable federal, state or local laws.

(b) The Company shall pay in cash to the Executive an amount equal to the
difference between the exercise price and the fair market price (based upon the
average trading price of the Company’s stock, as reported on the NASDAQ National
Market System, or on any National Securities Exchange on which the Company’s
stock may be listed, as the case may be, for the twenty (20) business days
preceding the Change in Control) of those shares of capital stock of the Company
subject to all stock options held by the Executive as of the Date of
Termination, whether or not such stock options have otherwise become vested and
the Company shall withhold all appropriate taxes and other amounts related to
such payment as required by applicable federal, state or local laws.

(c) All restrictions on any restricted stock held by the Executive, other than
any restrictions imposed by applicable securities laws, shall be removed as of
the Date of Termination.

(d) The Company shall continue for a period of three (3) year(s) from the Date
of Termination or until Executive reaches the age of 65, whichever period is
longer, to provide the following benefits to the Executive and his family
members (to the extent such family members participated in such benefits) on the
same terms as provided to the Executive (and his family members) on the Date of
Termination:

(i) Participation in the Company’s medical, dental and vision plans; and

(ii) Long-term disability insurance.

Provided however, that any benefits payable under this subsection 4(d) shall
terminate at such time as the Executive becomes eligible for similar benefits
from any subsequent employer.

(e) Limitation. To the extent that any or all of the payments and benefits
provided for in this Agreement constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code (the “Code”) and, but for
this Section 4(e), would be subject to the excise tax imposed by Section 4999 of
the Code, the aggregate amount of such payments and benefits shall be reduced
such that the present value thereof (as determined under the Code and applicable
regulations) is equal to 2.99 times the Executive’s “base amount” (as defined in
the Code). The determination of any reduction of any payment or benefits under
this Section 4 pursuant to the foregoing provision shall be made by a nationally
recognized public accounting firm chosen by the Company in good faith, and such
determination shall be conclusive and binding on the Company and the Executive.

5. No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.

(a) The Executive shall not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise, nor, except as set forth in Section 4(d), shall the amount of any
payment provided for under this Agreement be reduced by any compensation earned
by the Executive as the result of employment by another employer after the Date
of Termination, or otherwise.

(b) The provisions of this Agreement, and any payment provided for hereunder,
shall not reduce any amounts otherwise payable, or in any way diminish the
Executive’s existing rights, or rights which would accrue solely as a result of
the passage of time, under any Benefit Plan, Incentive Plan or Securities Plan,
employment agreement or other contract, plan or arrangement.

 

5



--------------------------------------------------------------------------------

6. Successor to the Company.

(a) The Company will require any successor or assignee (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company or of any Bank
Subsidiary that is the Employer Subsidiary that employs the Executive, by
agreement in form and substance satisfactory to the Executive, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession or assignment had taken place. Any failure of
the Company to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement and shall
entitle the Executive to terminate the Executive’s employment for Good Reason.
As used in this Agreement, “Company” shall mean the Company as hereinbefore
defined and any successor or assignee to its business and/or assets as aforesaid
which executes and delivers the agreement provided for in this Section 6 or
which otherwise becomes bound by all of the terms and provisions of this
Agreement by operation of law. If at any time during the term of this Agreement
the Executive is employed by any corporation a majority or all of the voting
securities of which is then owned by the Company, “Company” as used in
Sections 3, 4, 11 and 12 hereof shall in addition include such employer. In such
event, the Company agrees that it shall pay or shall cause such employer to pay
any amounts owed to the Executive pursuant to Section 4 hereof.

(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to him hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

7. Release of Claims. The obligations of the Company under this Agreement shall
constitute the only obligations of the Company arising from the Company’s
termination of Executive’s employment for any reason following a Change in
Control of the Company. Upon the Company’s tender of payment hereunder pursuant
to Section 4, the Company shall have no obligation to Executive by reason of his
employment or the termination thereof other than those set forth herein, and the
Executive agrees that receipt of such payment shall constitute a full and final
settlement and release of all claims or rights against the Company whether under
this Agreement or any other employment contract or agreement, or under any
Benefit Plans, Incentive Plans, or Securities Plans that the Company has with
the Executive or in which he participates, and Executive shall execute all
appropriate agreements reflecting such settlement and release.

8. Notice. For purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered mail,
return-receipt requested, postage- prepaid, as follows:

 

If to the Company:    Chairman of the Board    Foothill Independent Bancorp   
510 South Grand Avenue    Glendora, CA 91741 If to the Executive:    George E.
Langley    (At the address of his principal    residence, as set forth in the
Company    employment records)

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

9. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. This Agreement shall be governed by and construed in accordance with
the laws of the State of California.

 

6



--------------------------------------------------------------------------------

10. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

12. Arbitration, Legal Fees and Expenses. In the event of any controversy, claim
or dispute between the parties hereto arising out of or relating to this
Agreement, the matter shall be determined by arbitration, which shall take place
in Los Angeles County, California, under the rules of the American Arbitration
Association; and a judgment upon such award may be entered in any court having
jurisdiction thereof. Any decision or award of such arbitrator shall be final
and binding upon the parties and shall not be appealable. The parties hereby
consent to the jurisdiction of such arbitrator and of any court having
jurisdiction to enter judgment upon and enforce any action taken by such
arbitrator. The Company shall pay all legal fees and expenses which the
Executive may incur as a result of the Company’s contesting the validity,
enforceability or the Executive’s interpretation of, or determinations under,
this Agreement.

13. Confidentiality. The Executive shall retain in confidence any and all
confidential information known to the Executive concerning the Company and its
business so long as such information is not otherwise publicly disclosed.

14. Entire Agreement. This Agreement contains all of the terms agreed upon
between the Executive and the Company with respect to the subject matter hereof
and replaces and supersedes all prior severance agreements between the Executive
and the Company. If Executive’s employment is terminated prior to any Change in
Control of the Company and this Agreement is in effect at the time of such
termination, then, it shall survive for one (1) year thereafter, provided such
termination is not due to the occurrence of any of the events described in
Section 3(b), 3(c) or 3(d) of this Agreement or a termination by Executive for
other than a Good Reason (as defined in Section 3(e) above), solely in order
that the Executive shall become entitled to the compensation set forth in
Section 4(a) in the event that a Change in Control of the Company occurs within
such one (1) year period. The Executive and the Company agree that no term,
provision or condition of this Agreement shall be held to be altered, amended,
changed or waived in any respect except by subsequent written agreement between
the Executive and the Company that has been executed and delivered by the
Executive.

[Signatures follow on next page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

“COMPANY”     “EXECUTIVE” FOOTHILL INDEPENDENT BANCORP     By:   /s/ WILLIAM V.
LANDECENA       /s/ GEORGE E. LANGLEY Name:   William V. Landecena     Name:  
George E. Langley Title:   Chairman of the Board     Title:  

President and Chief Executive Officer

of the Company and Foothill Independent Bank

 

8